August 17, 1967


Honorable Charles L. Morris       Opinion No. M-128
Executive Director
Veterans Affairs Commission       Re:   Constitutionality of
Austin, Texas                           House Bill 80, Acts    of
                                        the 60th Legislature,
                                        Regular Session, 1967,
                                        ch. 681, p. 1789,   and
Dear Mr. Morris:                        related questions.
          By reoent letter you have requested &n opi#an on the
above stated matter. We quote from your letter as follows:
         “1.  I would like to resubmit my orlglnal
    request of June 29, 1967, concerning the above
    captioned matter in Its entirety.
         “Question Number 1. We are desirous of
    knowing whether House Bill 80 is constitutional,
    We have observed from reading the caption of
    the.Act tha.ta .portion.‘ther.eof,
                                   .pro.vide.s.
                                            ..that?
                                                 _,,,
                .contalning a repealing clause repeal-
     ing all’laws and parts of laws in conflict, to
     the extent of the conflict only, with the pro-
     visions of this Act. . . . ’
          “In Section 2 of House Bill 80 Is found the
     following language:
          “‘Article 3930a, Revised Civil Statutes of
    Texas, 1925, as added by Section 1, chapter 495,
    Acts of the 57th Legislature, Regular Session,
    1961,  is repealed.’
         “In addition there are aertain other pro-
    visions in the bod,yof the bill which seem to be
    In direct conflict with the caption of House
    Bill 80.  Stated another way, the caption of



                          -590-
     Hon. Charles L. Morris, page 2 (M-128)


           House Bill 80 providesthat the repealing clause
           shall repeal only those laws or 'partsof law
           which,are in conflict with House Bill 80 and
           then only to the extent of such conflict. .,It
           would appear that possibly some~of the'pro-
           visions contained in the body of House Bill 80
           have exceeded the scope of the caption of House
           Bill 80.
                "Question Number 2. If certain portions
           of this Act aresunconstitutional because of a
           restrictive or defective caption, then I am
.,
           desirous of knowlng,whether,the remaining por-     :
           tions thereof are valid.
      /’
               "%uestion:Number 3. If the entire'Act is
           not'unconstitutional, then on Its effective date,
           August 28, 1967, I am desirous of knowing whether
           the county clerks in the 254 counties of this
           State are authorized to charge for filing docu-
           ments used in connection with veter~an,'s,
                                                   claims.
           It is my personal opinion that House Bill 80
           does not affect in any way whatsoever the pro-    ~.
           visions of Article 1939a, Vernonls Civil Statutes,
           since 1939a specifically concerns veterans and
           was passed to assist Texas veterans in obtaining
           benefits to which they may be entitled,and it is
           also noted that House Bill 80~does not refer to
           or repeal or express repeal of Article 1939a In
           any manner whatsoever.".
               Pour first question concerns the sufficiency of'the
     caption to House Bill 80, Acts of the 60th Legislature, Regular
     Session, 1967, Chapter681, page 178g9 especially when considered
     in ligh,tof Section 2 of House Bill.80.
               Section 2 of House Bill 80 expressly purports to repeal
     in wholesor in part some twenty statutes and all other statutes
     in conflict with the provisions of House Bill 80, but as to county
     clerks only. The caption of HousesBill 80 reads as follows:
                                "AN ACT
                "to amend Article 3930, Revised Civil Statutes
                   T      1925# as amended relating to fees
                zhic?%nty    clerks and county recorders shall
                receive for their servlces'containing a repeal-
                ing clause repealing all laws and parts of laws


                                  -591-
Hon. Charles L. Morris, page 3 (M-128)


          In conflict, to the extent of conflict only,
          with the provisions of this Act; containing a
          severab$llty clause; and declaring an emergenay.

          The laws expressly referred to In Section 2 of House
Bill 80 are repealed only to the extent of any conflicts relating
to the fees collected by county clerks and county recorders.
           It is our opinion that this caption Is sufficient and
does not contravene the provisions of Section 35 of Article III
of the Texas Constitution. This provision of the Constitution has
been consistently construed to require that the caption to a bill
state only the general or ultimate object of the bill and not the
details by which the object is to be accomplished; consequently,
any provision which will effectuate the declared object is valid,
even though it is not specifically qndicated in the caption.
,Johnson v. Martln, 75 Tex. 33, :12 S.W. 321 (1889);   Giddin s v
San Antonio, 47 Tex. 548 (1877);   Doeppenschmidt v. E3ZE&3&al
and G. N. Ry. Co., 100 Tex. 532, TEl S      1080 (1907) . c t 1
Education Agency v. Independent School*%strict, 152 &e$i&254
S.W.2d 35’1 (1%3);  and Atwood v. Willacy County Navigation District,
284 S.W.2d 275 (Tex.Civ.App. lgbh, error ref. n.r.e.). It is our
opinion that all provisions of this bill are related to and designed
to effectuate the ultimate objective of this bill as stated In the
caption.
          In light of the above discussion concerning question
number 1, question number 2 is moot.
          Your third question asks whether House Bill 80 au-
thorizes the county clerks to charge for filing of documents
relating to veterans of the armed services who are now exempt
under Article 1939a, Vernon's Civil Statutes, from paying a fee.
Since Article 1939a refers only to an exemption of fee payments ;:
for certified copies of documents, we assume you meant to ask
whether the veterans would now have to pay for certified copies
of such instruments. It is our opinion that they do not.
          House Bill 80 is a general act covering all fees to be
charged by the various county clerks for performing the services
spelled out in the act.
          Article 1939a is a special act covering only designated
individuals and its effect is to exempt those designated individuals
from paying a fee for certified copies of any public record necessary
to establish a claim against the United States Government arising



                            -592-
         Hon. Charles L. Morris, page 4 (M-128)


         from service in the armed forces or an auxiliary thereto. This
         act applies not only to county clerks, but to district clerks, and
         other public officials of this state.
                   Considering the two acts together, it is our opinion
         that It was not the intention of the Legislature to repeal or
         emendsArticle 1939a with House Bill 80, as far as county clerks
         are concerned.
                   Section 2 of House Bill 80 expressly repeals some twenty
         other statutes and rules without expressly repealing Article 1939a.
                   House Bill 80 is a general act and Article 1939a is a
         special act, and the general rule of constructlon is to the effect
         that general acts do not repeal specific acts by lmpllcation'unless
         such a construction is necessary to five meaning to the general act.
         Townsend,v. Terrell, 118 Tex. 463, 1. S.W.2d 10 3 (1929); State v.
         Humble Oil & R fining Co   187 S.W.2d 93 (Tex.Civ.App. 1945 writ
         ref. w.0.m.); herican Cgal Co. v. Dow Chemical Co., 380 StW.28
         662 (Tex.Clv.App. 1964, writ dismissed).

                              SUMMARY
                   The'provislons of House Bill 80, Acts of
              the 60th Legislature, Regular Session, 1967,
              do not violate the provisions of Section 35 of
/.,:..        Article III of the Texas Constitution.
                   Article 1939a, Vernon's Civil Statutes,
              was not amended or repealed by House Bill 80,
              Acts of the 60th Legislature, Regular Session,
              196i'o
                                                     yours9



                                                ney General of Texas

         Prepared by James C, McCoy
         Assistant Attorney General
         APPROVED:
         OPINION COMMITTEE




                                        -593-
Hon. Char'lesL. Morris, page 5 (M-128)


Kerns B. Taylor, Chairman
W. 0. Shultz, Co-Chairman
Larry Craddock
Roger Tyler
Neil Williams
John Banks
STAFF LEGAL ASSISTANT
A. J. Carubbl, Jr.




                             .w
                                  594-.~   ‘:~.’

                                                   :.